Attorney Grievance Commission of Maryland v. Gary Morgan Brooks, Misc. Docket AG
No. 71, September Term, 2019. Opinion by Biran, J.

Attorney Misconduct – Discipline – Reprimand
Respondent, Gary Morgan Brooks, violated Maryland Attorneys’ Rules of Professional
Conduct 19-301.1, 19-301.3, 19-301.4(a)(2) and (3), 19-301.15(a) and (c), 19-308.4(a) and
(d), and Maryland Rule 19-407(a)(3). These violations stemmed from Respondent’s errors
in administering a small estate and his failure to properly manage his attorney trust account.
The appropriate sanction for Respondent’s violations is a reprimand.
Circuit Court for Baltimore City
Case No. 24-C-20-001282
Argued: May 10, 2021

                                                                                        IN THE COURT OF APPEALS

                                                                                             OF MARYLAND

                                                                                          Misc. Docket AG No. 71

                                                                                           September Term, 2019


                                                                                    ATTORNEY GRIEVANCE COMMISSION
                                                                                            OF MARYLAND

                                                                                                     v.

                                                                                         GARY MORGAN BROOKS


                                                                                           Barbera, C.J.
                                                                                           McDonald
                                                                                           Watts
                                                                                           Hotten
                                                                                           Getty
                                                                                           Booth
                                                                                           Biran,

                                                                                                    JJ.


                                                                                            Opinion by Biran, J.


                                                                                           Filed: August 27, 2021


  Pursuant to Maryland Uniform Electronic Legal
 Materials Act
 (§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                        2021-08-27
                        09:48-04:00



 Suzanne C. Johnson, Clerk
       Respondent Gary Morgan Brooks operates a solo law practice in Baltimore City.

On February 25, 2020, the Attorney Grievance Commission of Maryland (the

“Commission”), acting through Bar Counsel, filed a Petition for Disciplinary or Remedial

Action against Mr. Brooks, in connection with his administration of a small estate. Bar

Counsel alleged that Mr. Brooks violated Maryland Attorneys’ Rules of Professional

Conduct (the “MARPC”1) 1.1 (competence), 1.3 (diligence), 1.4 (communication), 1.5

(fees), 1.7 (conflict of interest), 1.15 (safekeeping property), 8.4 (misconduct), and

Maryland Rule 19-407 (attorney trust account record-keeping).

       Under Maryland Rule 19-722(a), we designated the Honorable Kendra Y. Ausby of

the Circuit Court for Baltimore City to conduct an evidentiary hearing in accordance with

Maryland Rule 19-727 concerning the alleged violations and to issue findings of fact and

conclusions of law. The evidentiary hearing was conducted via remote electronic

participation under Maryland Rule 2-803 on December 10 and 11, 2020.

       On February 9, 2021, the hearing judge filed with this Court an opinion containing

her findings of fact and conclusions of law, as well as findings concerning aggravating and

mitigating circumstances. The hearing judge concluded that Mr. Brooks violated multiple

provisions of the MARPC as well as Maryland Rule 19-407. Bar Counsel and Mr. Brooks

subsequently filed exceptions to the hearing judge’s findings of fact and conclusions of


       1
         The Maryland Attorneys’ Rules of Professional Conduct are codified as Maryland
Rule 19-300.1 et seq. In an effort to enhance readability, we use abbreviated references to
the prior codifications of these rules, which are consistent with the ABA Model Rules on
which they are based (e.g., Maryland Rule 19-301.1 will be referred to as Rule 1.1). See
ABA Compendium of Professional Responsibility Rules and Standards (Am. Bar Ass’n
2017).
law. On May 10, 2021, we heard oral argument regarding those exceptions and the parties’

recommendations as to an appropriate sanction.

       For the reasons stated below, we conclude that Mr. Brooks violated MARPC 1.1,

1.3, 1.4(a)(2) and (3), 1.15(a) and (c), 8.4(a) and (d), and Maryland Rule 19-407(a)(3), and

determine that a reprimand is the appropriate sanction.

                                              I

                                       Background

   A. The Hearing Judge’s Findings of Fact

       We summarize here the hearing judge’s findings of fact.

                                        Background

       Mr. Brooks was admitted to the Maryland Bar on June 17, 1992. Since 2004, he has

maintained a solo practice in Baltimore City with a focus on bankruptcy, personal injury,

and estates and trusts.

                          Mr. Brooks’s Legal Work for Errol Ellis

       In February 2013, Errol Ellis retained Mr. Brooks to draft a Last Will and Testament

as well as a deed transferring title in his home. The deed provided that Mr. Ellis’s wife,

Tangy Ellis, would have a life estate in the property with the remainder to go to Mr. Ellis’s

adult children, Torria Ellis-Dugar and Jermaine Ellis, as joint tenants with the right of

survivorship. Because of the strained relationship between Mr. Ellis’s children and Mrs.

Ellis, their stepmother, Mr. Ellis did not want any of the three to be the Personal

Representative of his Estate; instead, the 2013 will named Mr. Brooks as the Personal

Representative.


                                             2
       In June 2016, Mr. Ellis retained Mr. Brooks to draft a new will that provided for

specific bequests to Mrs. Ellis, Ms. Ellis-Dugar, and Jermaine Ellis, with the remainder of

the Estate to be divided among them. Because the relationship between Mrs. Ellis and the

children remained acrimonious, Mr. Ellis again designated Mr. Brooks to serve as the

Personal Representative of his Estate.

                                 The Estate of Errol Ellis

       Mr. Ellis (hereinafter “decedent”) died on September 5, 2017, survived by Mrs.

Ellis, Ms. Ellis-Dugar, and Jermaine Ellis (collectively, the “beneficiaries”). The

beneficiaries met with Mr. Brooks on September 11, 2017. Mr. Brooks provided them with

copies of decedent’s life insurance policies and advised them of decedent’s wish for the

proceeds of a Midland National life insurance policy to pay the balance on the home

mortgage and for the proceeds of another insurance policy to pay his funeral expenses. The

assets of decedent’s estate (the “Estate”) included a 2002 Ford Escape bequeathed to Mrs.

Ellis; a 1977 Chevrolet Corvette bequeathed to Ms. Ellis-Dugar; a 2014 Chrysler 300

bequeathed to Jermaine Ellis; $95.04 in an M&T Bank account; and some jewelry. The

insurance policies and the home, which had already been transferred under the 2013 deed,

were not assets of the Estate.

       On September 14, 2017, Mr. Brooks emailed the beneficiaries, attaching a copy of

decedent’s 2016 will (the “Will”). In that email, Mr. Brooks advised the beneficiaries of

the retainer he would require to open and administer the Estate: $2,000 for legal fees and

$500 for ministerial fees for a total of $2,500. On September 18, 2017, Mr. Brooks met

with Ms. Ellis-Dugar and Jermaine Ellis; Mrs. Ellis participated by phone. At that time,


                                            3
Ms. Ellis-Dugar signed a retainer agreement on behalf of the beneficiaries to hire Mr.

Brooks to “represent and administer” the Estate. The retainer agreement stated that Mr.

Brooks would provide the following services:

       Completing the preliminary forms, including, but not limited to, Petition for
       Probate, Schedule(s); List of Interested Persons; coordination of creditors
       and expense payments; and coordination of estate assets, etc. Administering
       the Estate including, but not limited to, advising the Personal Representative;
       coordinating proper notice to creditors and payment of claims; completing
       any necessary reports; and closing the Estate.

       The beneficiaries agreed to divide the cost of the $2,500 retainer. On September 18,

Ms. Ellis-Dugar provided Mr. Brooks with a $2,500 check with the understanding that she

was voluntarily covering the cost of Jermaine Ellis’s portion of the retainer and would be

reimbursed by Mrs. Ellis for Mrs. Ellis’s portion. Mr. Brooks deposited the $2,500 check

into his operating account. On September 26, 2017, Mrs. Ellis paid Mr. Brooks her portion

of the retainer fee, which he deposited into his operating account. On October 7, 2017, Mr.

Brooks issued Ms. Ellis-Dugar an $833.33 check from his operating account as

reimbursement for Mrs. Ellis’s portion of the retainer. Mr. Brooks did not have the

beneficiaries’ informed consent, confirmed in writing, to deposit these funds into an

account other than an attorney trust account.

       On or about October 5, 2017, Mr. Brooks filed a Small Estate Petition for

Administration and Schedule B with the Register of Wills for Baltimore County. Mr.

Brooks signed the documents as the Estate’s attorney and as its Personal Representative.

The hearing judge found that the Schedule B (“Small Estate – Assets and Debts of the

Decedent”), as filed by Mr. Brooks, contained multiple errors:



                                                4
       (1) [Mr. Brooks] listed the 2014 Chrysler 300 valued at $13,747.00; however,
       the vehicle was encumbered by a loan and had a fair market value of only
       $311.95; (2) [Mr. Brooks] reported the allowable funeral expenses as
       $15,096.38; however, [Md. Code Ann., Est. & Trusts (ET)] § 8-106(c)(2)
       provides that “[i]n no event may the allowance exceed $15,000 unless the
       estate of the decedent is solvent and a special order of [the] court has been
       obtained[;]” (3) [Mr. Brooks] failed to provide an amount for statutory family
       allowances. ET § 3-201(a) provides: “[t]he surviving spouse is entitled to
       receive an allowance of $10,000 for personal use[;]” and (4) [Mr. Brooks]
       also claimed expenses of administration in the amount of $2,109.00, which
       included his attorneys fees; however, expenses of administration are limited
       to the probate bond, fees associated with notice of the estate, and expenses
       associated with upkeep of the estate assets or transfer of the estate assets, and
       do not include attorneys fees.

(footnotes omitted). The Register of Wills corrected the Schedule B by reducing allowable

funeral expenses to $15,000, reducing expenses of administration to $150, and writing in

$10,000 for statutory family allowances.

       On October 6, 2017, the Register of Wills issued an Order admitting the Will for

probate and appointing Mr. Brooks as the Personal Representative. The Estate’s legal

notice was published in The Daily Record on October 12, 2017. Under ET § 8-103(a)(1),

any claim against the Estate was required to be filed within six months of decedent’s death,

i.e., by March 5, 2018. Discover Bank (“Discover”) made a timely claim against the

Estate.2 Under ET § 8-106(b), Mr. Brooks was required to pay the funeral expenses of

decedent by April 6, 2018, but failed to do so.

       Including the Discover claim, the Estate had a deficiency of $16,603.04. Under

ET § 8-105(a), if an estate’s assets are insufficient to pay all claims in full, the personal


       2
         While not specified in the hearing judge’s findings of fact, the evidence introduced
at the hearing demonstrated that Discover made a claim against the Estate in the amount of
$4,589.68 on November 3, 2017.

                                              5
representative is required to make payments as enumerated in the statute. In accordance

with ET § 8-105(a), Mr. Brooks was obligated to disburse the Estate’s assets as follows:

(1) $150 to the Register of Wills; (2) $181.35 for costs and expenses of administration; and

(3) all remaining assets to be disbursed to Ms. Ellis-Dugar for reimbursement of funeral

expenses. Mr. Brooks failed to comply with ET § 8-105(a).

       On November 27, 2017, Mr. Brooks emailed the beneficiaries and informed them

of an additional debt to the Municipal Employees Credit Union (“MECU”).3 He incorrectly

advised the beneficiaries that the MECU debt and the Discover claim against the Estate

would have to be paid by the Estate, and that the Estate would need to sell the vehicles to

do so. To the contrary, the Estate was not required to pay the MECU debt, because MECU

had not made a claim against the Estate as required by ET § 8-103(a). Further, due to the

Estate’s deficiency, the unsecured Discover claim had the lowest priority for payment

under ET § 8-105(a), and even with the sale of the vehicles, the Estate would not likely

have sufficient funds to pay the Discover claim.

       Mrs. Ellis purchased the Ford Escape from the Estate at the fair market value of

$461. Jermaine Ellis purchased the Chrysler 300 by paying off the loan on the vehicle and

making a $311.95 cash payment to the Estate for its fair market value. Mr. Brooks



       3
          Although the hearing judge did not provide details concerning the nature and
amount of the MECU debt in her findings of fact, the evidence introduced at the hearing
showed that, at the time of his death, decedent had a MECU checking account with a
$490.53 balance and a MECU line of credit with a $2,156.07 balance owing. Mr. Brooks
explained to the beneficiaries in his November 27, 2017 email that MECU would be
applying the amount in the checking account to offset the debt, thereby reducing the line
of credit balance to $1,665.54.

                                             6
transferred the Corvette’s title to Ms. Ellis-Dugar without any payment being made to the

Estate. Mr. Brooks deposited the $461 payment for the Ford Escape into the Estate’s

account at Harbor Bank and the $311.95 cash payment for the Chrysler 300 into his

operating account.

       Decedent’s Midland National life insurance policy named M&T Bank as the

primary beneficiary for the purpose of paying off the mortgage, and decedent’s children as

secondary beneficiaries to receive any funds remaining after the payoff. Upon decedent’s

death and after a September 17, 2017 meeting with the beneficiaries, Mr. Brooks obtained

a payoff statement from M&T Bank, sent it to Midland National, and directed decedent’s

children to complete their claims for any surplus funds. In attempting to facilitate the payoff

of the mortgage, Mr. Brooks encountered the following problems that slowed the process:

(1) a typographical error in the policy naming “MeT” Bank instead of “M&T” bank; (2) a

dispute arose over M&T Bank’s payoff statement, in which Midland National refused to

accept the statement and M&T Bank refused to alter it; and (3) there was a period of time

when Midland National would only speak to the beneficiaries and not Mr. Brooks, and

M&T Bank would only speak to Mr. Brooks and not the beneficiaries. Subsequently, Mr.

Brooks advised decedent’s children to contact Midland National in their capacity as

secondary beneficiaries. He also initiated calls with M&T Bank to authorize the mortgagee

to communicate with the beneficiaries, which he confirmed in writing.

       Mrs. Ellis did not make the mortgage payments on the home until the mortgage was

paid off, despite her agreement that she would make such payments. This resulted in the

bank issuing a foreclosure notice. Mr. Brooks engaged in further communications with the


                                              7
bank, the bank’s foreclosure law firm, and the beneficiaries. Ultimately, the house did not

go into foreclosure and, in September 2018, the proceeds from the Midland National policy

paid off the mortgage.

       Under the fee agreement, Mr. Brooks charged the beneficiaries $175 per hour to

represent and administer the Estate. Beginning on November 27, 2017, Mr. Brooks advised

the beneficiaries on three occasions that he would provide them with an accounting of his

fees for services provided. Mr. Brooks did not provide the promised accounting for several

months. On April 11, 2018, Ms. Ellis-Dugar filed a complaint against Mr. Brooks with Bar

Counsel.4

       It was not until May 6, 2018, that Mr. Brooks provided the beneficiaries an invoice,

dated May 4, 2018, that listed $5,206.25 in fees and $331.35 in costs for the period of

September 2017 through May 2018. The beneficiaries had already provided Mr. Brooks

with $500 for costs, by way of the initial retainer. Mr. Brooks applied the remaining

$168.65 that had been reserved for costs toward his attorney’s fees, without authorization

from the beneficiaries. After crediting each beneficiary for one-third of the $95.04 in the

M&T Bank account and crediting Mrs. Ellis and Jermaine Ellis for their vehicle payments,

Mr. Brooks divided the remaining balance owed to him ($3,037.60) among the three

beneficiaries, with Ms. Ellis-Dugar owing $980.85, Jermaine Ellis owing $668.90, and

Mrs. Ellis owing $519.85.


       4
         In her Bar complaint, which was admitted as an exhibit at the evidentiary hearing,
Ms. Ellis-Dugar alleged that Mr. Brooks performed his duties deficiently in several
respects, including by failing to provide any monthly invoices for his services, despite his
agreement to do so.

                                             8
       On May 14, 2018, Mr. Brooks filed a Supplemental Schedule B with the Register

of Wills that included the $95.04 from the M&T Bank account as an asset of the Estate.

Once again, he listed funeral expenses in excess of what ET § 8-106(c)(2) allows. He did

not attach his May 4, 2018 invoice to support his claim of $5,537.60 for expenses of

administration of the Estate, nor did he petition the Orphans’ Court for Baltimore County

to request payment of attorney’s fees or otherwise notify the Orphans’ Court that he sought

payment of attorney’s fees.

       On August 2, 2018, Mr. Brooks wrote an $800 check from the Estate account,

payable to himself, for attorney’s fees. On or about October 1, 2018, Mr. Brooks wrote a

$60 check from the Estate account to himself for attorney’s fees. Mr. Brooks did not seek

or obtain the approval of the Orphans’ Court to withdraw these funds to pay his attorney’s

fees, nor did the beneficiaries consent to the $860 in withdrawals from the Estate for

attorney’s fees.

       At a hearing on April 11, 2019 in the Orphans’ Court, Mr. Brooks consented to his

removal as the Personal Representative.5 On September 18, 2020, Mr. Brooks sent a check

in the amount of $1,036.76 to the Substitute Personal Representative to repay the

withdrawals he had made from the Estate to pay his attorney’s fees, with interest.




       5
         As discussed above, on April 11, 2018, Ms. Ellis-Dugar filed a complaint with Bar
Counsel concerning Mr. Brooks. The record reflects that, on December 18, 2018, Ms. Ellis-
Dugar and Jermaine Ellis, through a new attorney, filed a Petition to Reopen the Estate, for
the purpose of disclosing and distributing all personal property in accordance with section
six of the Will. The hearing on April 11, 2019, at which Mr. Brooks consented to his
removal as the Personal Representative, was held on the Petition to Reopen the Estate.

                                             9
                               Complaint of Ms. Ellis-Dugar

       Following the filing of Ms. Ellis-Dugar’s complaint with Bar Counsel in April 2018,

there was correspondence between Bar Counsel and Mr. Brooks concerning Ms. Ellis-

Dugar’s allegations. In letters dated January 8, 2019 and January 25, 2019, Bar Counsel

requested that Mr. Brooks provide copies of his client matter records and client ledger that

related to any payments made by the beneficiaries. Mr. Brooks did not produce any such

records, acknowledging that he had failed to maintain client matter records and ledgers as

required by Maryland Rule 19-407(a)(3).

       At the evidentiary hearing, Bar Counsel presented the expert testimony of Michael

Stelmack. The hearing judge wrote in her findings that Mr. Stelmack

       opined that notwithstanding ET § 5-604, which provides that in small estates,
       the personal representative “is not entitled to receive commissions for the
       performance of the duties of a personal representative,” an attorney serving
       as personal representative can seek payment of attorney’s fees when the work
       performed is legal versus ministerial, subject to ET § 7-602. Regarding such
       fees in small estates, Mr. Stelmack opined that the statute provides little
       guidance – highlighting the fact that unlike large estates, for which the law
       expressly requires the filing of a petition for attorney’s fees, the “small estate
       subsection of the statutes does not [have] a particular reference to petitions
       for counsel fees.” While it is rare that an attorney would petition for fees in
       small estates, Mr. Stelmack opined that a petition would not necessarily be
       needed for fees paid by the beneficiaries, without the use of estate funds.
       Ultimately, Mr. Stelmack opined that [Mr. Brooks] should have petitioned
       the court for attorney’s fees and should not have applied any funds from the
       Estate towards his attorney’s fees without leave of court.




                                              10
   B. The Hearing Judge’s Finding Regarding Remedial Action

       Maryland Rule 19-727(d)(2)6 requires the hearing judge to make “findings as to any

remedial action taken by the attorney” under review. In her written opinion, the hearing

judge found that Mr. Brooks took the following remedial action:

       After reviewing Mr. Stelmack’s August 28, 2020, legal opinion, [Mr.
       Brooks] acknowledged his errors and refunded the attorney’s fees to the
       Estate. Admitting that he erred in treating the Estate’s legal expenses as
       expenses of estate administration, [Mr. Brooks] issued a check payable to the
       Estate of Errol A. Ellis in the amount of $1,036.76. This sum represented a
       refund of $860.00 in attorney’s fees, plus $109.70 interest at the legal rate of
       6% from August 2, 2018 through September 16, 2020, and a refund of $60.00
       in attorney’s fees, plus $7.06 interest at the legal rate of 6% from October 1,
       2018 through September 16, 2020.[7]

   C. The Hearing Judge’s Conclusions of Law

       Based on her findings of fact, the hearing judge concluded by clear and convincing

evidence that Mr. Brooks violated Rules 1.1, 1.3, 1.4, 1.15, 8.4, and Maryland Rule 19-




       6
          Maryland Rule 19-727 was amended on July 9, 2021 to rearrange the sections by
re-lettering the current section (d) as section (e) and the current section (e) as section (d),
effectively switching places, along with other minor amendments. The amendments do not
become effective until October 1, 2021. See Maryland Standing Committee on Rules of
Practice and Procedure, Rules Order on the 207th Report (Jul. 9, 2021), available at
https://perma.cc/Z7C9-K9KN.
       7
        Mr. Brooks apparently made an overpayment to the Estate when he provided
$1,036.76 to the Substitute Personal Representative on September 18, 2020. As discussed
above, Mr. Brooks’s first withdrawal of Estate funds to pay his attorney’s fees was in the
amount of $800, not $860. In other words, in his September 2020 repayment, Mr. Brooks
double-counted the $60 second withdrawal of Estate funds and paid interest on the $60
twice.

                                              11
407. The hearing judge did not find a violation of Rule 1.5. 8 We summarize the hearing

judge’s conclusions of law below.

                                  Rule 1.1 – Competence

       Rule 1.1 states that an attorney must “provide competent representation to a client.

Competent representation requires the legal knowledge, skill, thoroughness and

preparation reasonably necessary for the representation.” The hearing judge concluded that

Mr. Brooks violated Rule 1.1 as a result of the numerous errors he made in administering

the Estate, “including but not limited to errors contained in documents filed with the

[Orphans’] Court, errors in applying the statutory order of priority of claims against the

Estate, errors in depositing client funds, errors in withdrawing funds, and overall failure to

keep client records, as required by Maryland Rule 19-407; all despite his years of

experience in estate administration.” Because the record disclosed multiple mistakes in

administering the Estate, as opposed to an isolated incident of neglect, the hearing judge

concluded that Mr. Brooks violated Rule 1.1.

                                    Rule 1.3 – Diligence

       Rule 1.3 requires attorneys to “act with reasonable diligence and promptness in

representing a client.” The hearing judge found that Mr. Brooks violated Rule 1.3 by

“repeatedly fail[ing] to provide an accounting for earned fees. The undisputed evidence

reflects that beginning on November 27, 2017, [Mr. Brooks] made several assurances that




       8
          Bar Counsel withdrew its claim that Mr. Brooks violated Rule 1.7 (conflict of
interest) after the evidentiary hearing.

                                             12
he would provide the beneficiaries with an accounting for earned fees, but failed to do so

until May 6, 2018, nearly six (6) months after his initial promise to provide the invoice.”

                                   Rule 1.4 – Communication

       The hearing judge concluded that Mr. Brooks violated Rule 1.4, which concerns

attorney-client communication.9 First, the hearing judge found a violation of Rule 1.4(a)(1)

as a result of Mr. Brooks’s failure to advise the beneficiaries that he was required to seek

and obtain approval of the Orphans’ Court before the Estate could pay his attorney’s fees.

In addition, the hearing judge determined that Mr. Brooks violated Rule 1.4(a)(2) and (3)

by failing to timely provide an accounting of his time to the beneficiaries.

                                         Rule 1.5 – Fees

       Rule 1.5(a) provides that an attorney may not “make an agreement for, charge, or

collect an unreasonable fee or an unreasonable amount for expenses.” The hearing judge

concluded that Bar Counsel failed to prove a violation of Rule 1.5. The hearing judge based

this conclusion on Mr. Stelmack’s testimony that nothing prohibited Mr. Brooks from




       9
           Rule 1.4(a) provides, in pertinent part:

       (a) An attorney shall:

                (1) promptly inform the client of any decision or circumstance with respect
                    to which the client’s informed consent, as defined in Rule 1.0(f), is
                    required by these Rules;

                (2) keep the client reasonably informed about the status of the matter; [and]

                (3) promptly comply with reasonable requests for information[.]

                                               13
serving as both the Personal Representative and attorney for the Estate. Further, Mr.

Stelmack did not testify that the fees Mr. Brooks charged were unreasonable.

                            Rule 1.15 – Safekeeping Property

      Rule 1.15 provides, in pertinent part:

      (a) An attorney shall hold property of clients or third persons that is in an
      attorney’s possession in connection with a representation separate from the
      attorney’s own property. Funds shall be kept in a separate account
      maintained pursuant to Title 19, Chapter 400 of the Maryland Rules, and
      records shall be created and maintained in accordance with the Rules in that
      Chapter. Other property shall be identified specifically as such and
      appropriately safeguarded, and records of its receipt and distribution shall be
      created and maintained. Complete records of the account funds and of other
      property shall be kept by the attorney and shall be preserved for a period of
      at least five years after the date the record was created.

      ….

      (c) Unless the client gives informed consent, confirmed in writing, to a
      different arrangement, an attorney shall deposit legal fees and expenses that
      have been paid in advance into a client trust account and may withdraw those
      funds for the attorney’s own benefit only as fees are earned or expenses
      incurred.

The hearing judge concluded that Mr. Brooks violated Rule 1.15

      when he failed to deposit and maintain the $2,500.00 retainer paid by Ms.
      Ellis-Dugar in his attorney trust account until earned; when he failed to
      deposit the $833.33 paid by Mrs. Ellis, into his attorney trust account; when
      he failed to obtain informed consent, confirmed in writing, to place the funds
      in his operating account; when he failed to deposit the $311.95 cash payment
      (received from [Jermaine] Ellis as payment for the Chrysler 300) into the
      Estate account; when he applied $168.65, to his attorney’s fees without
      seeking or obtaining approval from the beneficiaries; and when he withdrew
      $860.00 from the Estate account to pay his attorney’s fees without seeking
      or obtaining court approval, or consent from the beneficiaries.




                                            14
                                   Rule 8.4 – Misconduct

       Under Rule 8.4(a), “[i]t is professional misconduct for an attorney to … violate or

attempt to violate the Maryland Attorneys’ Rules of Professional Conduct, knowingly

assist or induce another to do so, or do so through the acts of another[.]” The hearing judge

concluded that Mr. Brooks violated Rule 8.4(a) because he violated other MARPC

provisions.

       In the section of her opinion concerning Rule 8.4, the hearing judge did not discuss

Rule 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation). However,

in the section of her opinion addressing mitigating factors, the hearing judge found that Mr.

Brooks “has not made any false statements to the Office of Bar Counsel in the course of

the investigation or proceedings, has not made any misrepresentations in connection with

the acts, omissions or transactions alleged in the Petition, has not committed any act of

fraud in connection with the acts, omissions or transactions alleged in the Petition, and has

not engaged in conduct involving fraud or misrepresentation.” We construe this passage of

the hearing judge’s opinion as concluding that Bar Counsel failed to prove a violation of

Rule 8.4(c) (in addition to finding the mitigating factor of absence of a dishonest or selfish

motive).

       The hearing judge did not express any conclusion in her opinion as to whether Mr.

Brooks violated Rule 8.4(d) (conduct prejudicial to the administration of justice).




                                             15
            Maryland Rule 19-407 – Attorney Trust Account Record-Keeping

       Maryland Rule 19-407 provides, in pertinent part:

       (a) Creation of Records. The following records shall be created and
       maintained for the receipt and disbursement of funds of clients or of third
       persons:

       ….

       (3) Client Matter Records. A record for each client matter in which the
       attorney receives funds in trust, as follows:

              (A) for each attorney trust account transaction, a record that shows (i)
              the date of the deposit or disbursement; (ii) the amount of the deposit
              or disbursement; (iii) the purpose for which the funds are intended;
              (iv) for a disbursement, the payee and the check number or other
              payment identification; and (v) the balance of the funds remaining in
              the account in connection with the matter;

              (B) an identification of the person to whom the unused portion of a
              fee or expense deposit is to be returned whenever it is to be returned
              to a person other than the client.

The hearing judge concluded that Mr. Brooks violated Rule 19-407(a)(3) by failing to

maintain client matter records and client ledgers as required by the rule.

   D. The Hearing Judge’s Findings as to Aggravating and Mitigating Factors

                                   Aggravating Factors

       The hearing judge found two aggravating factors: prior discipline and substantial

experience in the practice of law. The hearing judge concluded that Mr. Brooks received

prior discipline on June 20, 2014, when the Commission reprimanded him for violating

Rule 1.15 and former Maryland Rules 16-607 (commingling of funds) and 16-609




                                             16
(improper use of and having a negative balance in attorney trust accounts).10 In addition,

the hearing judge found that, having been a member of the Maryland Bar since 1992 and

practicing law full-time since 2004 with estate administration as a primary area of practice,

Mr. Brooks has substantial experience in the practice of law.

                                      Mitigating Factors

       In the section of her opinion concerning mitigating factors, the hearing judge did

not explicitly state which of the recognized mitigating factors she found to be present in

Mr. Brooks’s case.11 Rather, the hearing judge made various findings concerning facts and

circumstances that she found to be mitigating:

              [Mr. Brooks] has fully cooperated with the Office of Bar Counsel in
       the course of its investigation and in these proceedings. [Mr. Brooks] has not
       taken any action to obstruct the investigation or proceedings, has not made
       any false statements to the Office of Bar Counsel in the course of the
       investigation or proceedings, has not made any misrepresentations in
       connection with the acts, omissions or transactions alleged in the Petition,
       has not committed any act of fraud in connection with the acts, omissions or


       10
         Effective July l, 2016, former Maryland Rule 16-607 was renumbered as
Maryland Rule 19-408, and former Maryland Rule 16-609 was renumbered as Maryland
Rule 19-410.
       11
            We have previously listed relevant mitigating factors as including:

       absence of a prior disciplinary record; absence of a dishonest or selfish
       motive; personal or emotional problems; timely good faith efforts to make
       restitution or to rectify consequences of misconduct; full and free disclosure
       to disciplinary board or cooperative attitude toward proceedings;
       inexperience in the practice of law; character or reputation; physical or
       mental disability or impairment; delay in disciplinary proceedings; interim
       rehabilitation; imposition of other penalties or sanctions; remorse; and
       finally, remoteness of prior offenses.

Attorney Grievance Comm’n v. Hodes, 441 Md. 136, 209 (2014) (citation omitted).

                                              17
transactions alleged in the Petition, and has not engaged in conduct involving
fraud or misrepresentation.

        [Mr. Brooks] has an exceptionally good reputation in the legal
community and in the community at large. He is recognized for his long-
standing commitment to improving the quality of life in Baltimore’s
neighborhoods, through his many years of work as a neighborhood
development coordinator, the formation of a citywide youth basketball
coalition, and co-founding the Bluford Drew Jemison STEM Academy. As
an alumnus of UMBC, [Mr. Brooks] plays a key role in fundraising for the
school’s Second-Generation scholarship fund and supporting the students in
general, through mentoring. President Hrabowski describes him as an
“extraordinarily active” alumnus and considers [Mr. Brooks] to be of
“impeccable character.”

       In the legal community, [Mr. Brooks] has handled pro bono cases for
the Maryland Volunteer Lawyer’s Service for more than a decade. Lewyn
Scott Garrett, the Chief Judge of the Orphans’ Court for Baltimore City
describes [him] as “a very good attorney” who is “honest” and “a really good
guy who cares about people.” He noted that once [Mr. Brooks] understood
the errors he had made in the underlying case, “he owned up to it and tried
to correct it.” Retired Chief Judge Wanda Keyes Heard described [Mr.
Brooks] as “trustworthy and honest,” … and praised [him] for his genuine
concern for the welfare of his clients. Attorney James Wiggins described
[Mr. Brooks] as a man who “believes in people,” “sees the good in people
and … wants to help them as best he can.” Having referred several clients to
him over the years, Attorney Wiggins noted that he has “never received any
negative feedback from them. And those who have talked to me have been
very, very positive.” Ultimately, Mr. Wiggins characterized [Mr. Brooks] as
“very honest and trustworthy... a good person...who will go beyond what
others might do … to help people as best he can. … the kind of person who’s
going to do whatever he can to help serve the community and help to try to
make others better.” Attorney Wiggins also noted that [Mr. Brooks]
expressed remorse in recounting his errors, which prompted these
proceedings.

      Additionally, the Court received affidavits from Ralph E. Moore, Jr.,
Benjamin F. DuBose, Jr., and Mark Sissman – all of whom attested to [Mr.
Brooks’s] humility, sincerity, and the extraordinary efforts he has expended
on behalf of his clients and his fellow citizens.




                                     18
        Based on these findings and on the hearing judge’s separate findings discussed

above concerning Mr. Brooks’s refund to the Estate of the attorney’s fees plus interest as

“remedial action,” we conclude that the hearing judge found five mitigating factors to be

present: (1) absence of a dishonest or selfish motive; (2) timely good faith efforts to make

restitution or to rectify consequences of misconduct; (3) full and free disclosure to

disciplinary board or cooperative attitude toward proceedings; (4) character or reputation;

and (5) remorse.

                                             II

                                   Standard of Review

        “This Court has original and complete jurisdiction in an attorney disciplinary

proceeding and conducts an independent review of the record. The hearing judge’s findings

of fact are left undisturbed unless those findings are clearly erroneous. We review the

hearing judge’s conclusions of law without deference.” Attorney Grievance Comm’n v.

Hoerauf, 469 Md. 179, 207-08 (2020) (cleaned up).

                                            III

                                       Discussion

        Either party may file “exceptions to the findings and conclusions of the hearing

judge[.]” Md. Rule 19-728(b). Here, both Bar Counsel and Mr. Brooks filed exceptions to

the hearing judge’s findings of fact and conclusions of law. We address each exception in

turn.




                                            19
   A. Exceptions to the Hearing Judge’s Factual Findings

       To the extent the parties have not excepted to the hearing judge’s findings of fact,

we treat those findings as established. Md. Rule 19-741(b)(2)(A). When a party excepts to

a factual finding, we conduct an independent review of the record to ensure that the finding

is supported by clear and convincing evidence. Attorney Grievance Comm’n v. Miller, 467

Md. 176, 194 (2020); Hodes, 441 Md. at 168. Clear and convincing evidence “does not

call for ‘unanswerable’ or ‘conclusive’ evidence. The quality of proof, to be clear and

convincing, has also been said to be somewhere between the rule in ordinary civil cases

and the requirement of criminal procedure – that is, it must be more than a mere

preponderance but not beyond a reasonable doubt.” Hodes, 441 Md. at 168 n.15. We have

also explained that, in our review of the record, we generally accept the hearing judge’s

findings of fact unless they are shown to be clearly erroneous. Id. at 168-69. “A hearing

judge’s factual finding is not clearly erroneous if there is any competent evidence to

support it.” Id. at 169 (quoting Attorney Grievance Comm’n v. McDonald, 437 Md. 1, 16

(2014)). A hearing judge “maintains a great deal of discretion in determining which

evidence to rely upon.” Miller, 467 Md. at 195; see also Attorney Grievance Comm’n v.

Agbaje, 438 Md. 695, 717 (2014) (“Consistent with the standard of review for factual

findings ... we have iterated that the judge ‘may elect to pick and choose which evidence

to rely upon.’”) (quoting Attorney Grievance Comm’n v. Kreamer, 404 Md. 282, 311

(2008)).

       Bar Counsel has not taken exception to any of the hearing judge’s factual findings.

Mr. Brooks notes exceptions to the hearing judge’s findings that: (1) Mr. Brooks


                                            20
incorrectly advised the beneficiaries regarding low priority claims or debts; (2) Mr. Brooks,

in his capacity as Personal Representative, failed to pay for decedent’s funeral expenses;

and (3) Mr. Brooks made errors on Schedule B, specifically, that he incorrectly listed the

market value of the three vehicles and the amount of funeral expenses and failed to list the

statutory family allowance.

       1. Mr. Brooks’s Advice Regarding Payment of the Estate’s Debts

       Mr. Brooks first excepts to the hearing judge’s determination that he incorrectly

advised the beneficiaries regarding debts to Discover and MECU. We overrule this

exception.

       The hearing judge found that, on November 27, 2017, Mr. Brooks incorrectly

advised the beneficiaries that selling the three vehicles was necessary to satisfy the

Discover claim and the MECU debt. We agree with the hearing judge that this advice was

incorrect. First, under ET § 8-103,12 it was not yet clear whether the MECU debt would



       12
            ET § 8-103(a) provides:

       Except as otherwise expressly provided by statute with respect to claims of
       the United States or the State, a claim against an estate of a decedent, whether
       due or to become due, absolute or contingent, liquidated or unliquidated,
       founded on contract, tort, or other legal basis, is forever barred against the
       estate, the personal representative, and the heirs and legatees, unless
       presented within the earlier of the following dates:

                (1) 6 months after the date of the decedent’s death; or

                (2) 2 months after the personal representative mails or otherwise
                delivers to the creditor a copy of a notice in the form required by § 7-
                103 of this article or other written notice, notifying the creditor that


                                               21
even potentially have to be paid, because MECU had not yet made a claim against the

Estate.13 Second, due to the Estate’s deficiency, Discover’s unsecured claim had the lowest

priority for payment under ET § 8-105(a), and Mr. Brooks knew or should have known

that the Estate likely would not pay that claim.14 Third, the sale of the vehicles, rather than

going toward the MECU and Discover claims, would have been for the purpose of paying




                the claim will be barred unless the creditor presents the claim within
                2 months after the mailing or other delivery of the notice.
       13
            MECU subsequently did not make a claim against the Estate.
       14
            ET § 8-105(a) provides that:

       If the applicable assets of the estate are insufficient to pay all claims in full,
       the personal representative shall make payment in the following order:

       (1) Fees due to the register;
       (2) Costs and expenses of administration;
       (3) Funeral expenses as provided in § 8-106 of this subtitle;
       (4) Compensation of personal representatives as provided in § 7-601 of this
       article, for legal services as provided in § 7-602 of this article, and
       commissions of licensed real estate brokers;
       (5) Family allowance as provided in § 3-201 of this article;
       (6) Taxes due by the decedent;
       (7) Reasonable medical, hospital, and nursing expenses of the last illness of
       the decedent;
       (8) Rent payable by the decedent for not more than three months in arrears;
       (9) Wages, salaries, or commission for services performed for the decedent
       within three months prior to death of the decedent;
       (10) Assistance paid under the Public Assistance to Adults Program, as
       provided in § 5-407(d) of the Human Services Article; and
       (11) All other claims.

                                              22
the then-existing, statutorily prioritized obligations under ET § 8-105(a): fees due to the

Register of Wills, costs and expenses of administration, and funeral expenses.

       Mr. Brooks argues that he did not give faulty advice by informing the beneficiaries

of the low priority debts. As Mr. Brooks points out, Bar Counsel’s expert, Mr. Stelmack,

testified that it was “good practice to at least make [the beneficiaries] aware of what the

potential claims are.” Further, Mr. Brooks notes that the Estate ultimately did not pay either

the MECU or Discover debts.

       While we agree with Mr. Brooks that it was not improper for him to advise the

beneficiaries of the existence of both existing and potential claims, we discern no clear

error in the hearing judge’s finding that Mr. Brooks incorrectly advised the beneficiaries

in his November 27, 2017 email that the Estate would need to pay the MECU debt and

Discover claim, and that the vehicles would need to be sold to pay those debts.

       2. Payment of Funeral Expenses

       Mr. Brooks next excepts to the hearing judge’s finding that the Estate failed to pay

decedent’s funeral expenses within six months of Mr. Brooks’s appointment as Personal

Representative. See ET § 8-106(b) (“Subject to the priorities contained in § 8-105 of this

subtitle, the personal representative shall pay the funeral expenses of the decedent within

six months of the first appointment of a personal representative.”). Ms. Ellis-Dugar paid

the funeral expenses, using the proceeds of an insurance policy decedent had obtained for

that purpose. Mr. Brooks argues that the hearing judge erred because payment of the

funeral expenses is not required when the Estate lacks the funds to pay those expenses or

to reimburse a funeral expense creditor for the expenses. Mr. Brooks further argues that,


                                             23
notwithstanding the Estate’s lack of funds, he effectively reimbursed Ms. Ellis-Dugar for

the funeral expenses to the extent possible by transferring title to the only asset in the Estate

with any real value, the Corvette, without requiring payment from Ms. Ellis-Dugar. We

also overrule this exception.

       The Estate had a deficiency in the amount of $16,603.04. In accordance with

ET § 8-105(a), the Estate assets were required to be disbursed as follows: (1) $150 to the

Register of Wills; (2) $181.35 in Estate costs and expenses (fees for publication, nominal

bond, and mail); and (3) all remaining assets to be disbursed to Ms. Ellis-Dugar to

reimburse her for the payment of funeral expenses.

       As Bar Counsel notes, Mr. Brooks advances his argument regarding “effective”

reimbursement by transferring title to the Corvette to Ms. Ellis-Dugar for the first time in

his exceptions. Contrary to his exception, Mr. Brooks testified at the hearing that the Estate

did not pay the funeral expenses because of insufficient funds. Ms. Ellis-Dugar also

testified that Mr. Brooks did not reimburse her for funeral expenses due to insufficient

funds. Nothing in the record or testimony at the evidentiary hearing suggests that the

transfer of the title to the Corvette was for the purpose of reimbursing Ms. Ellis-Dugar for

the funeral expense, rather than giving effect to decedent’s bequest of the Corvette to Ms.

Ellis-Dugar. Although it appears that Ms. Ellis-Dugar was not financially harmed due to

the availability of insurance proceeds to pay the funeral expenses, the fact remains that Mr.

Brooks failed to pay the funeral expenses.




                                               24
       3. Errors in Schedule B

       Mr. Brooks also excepts to the hearing judge’s finding that he made errors in

completing the initial Schedule B submission filed on October 6, 2017. The hearing judge

found that Mr. Brooks made the following errors:

       (1) [Mr. Brooks] listed the 2014 Chrysler 300 valued at $13,747.00;
       however, the vehicle was encumbered by a loan and had a fair market value
       of only $311.95;

       (2) [Mr. Brooks] reported the allowable funeral expenses as $15,096.38;
       however, ET § 8-106(c)(2) provides that “[i]n no event may the allowance
       exceed $15,000 unless the estate of the decedent is solvent and a special order
       of [the] court has been obtained[;]”

       (3) [Mr. Brooks] failed to provide an amount for statutory family
       allowances[; however,] ET §3-201(a) provides: “[t]he surviving spouse is
       entitled to receive an allowance of $10,000 for personal use[;]” and

       (4) [Mr. Brooks] also claimed expenses of administration in the amount of
       $2,109.00, which included his attorneys fees; however, expenses of
       administration are limited to the probate bond, fees associated with notice of
       the estate, and expenses associated with upkeep of the estate assets or transfer
       of the estate assets, and do not include attorneys fees. Accordingly, the
       expenses claimed by [Mr. Brooks] improperly included his attorney’s fees.

(footnotes omitted). The Register of Wills manually corrected the following errors on the

original Schedule B by crossing out the incorrect amount and writing in or inserting the

correct amount: funeral expenses (amended to $15,000); family allowance (inserting

$10,000); and expenses of administration (amended to $150).

       Mr. Brooks argues that he “properly listed the fair market values of each of the

Estate’s three vehicles, accurately recited the funeral expense and did not err in connection

with the family allowance.” However, he concedes that he erroneously listed his attorney’s




                                             25
fees as part of the expenses of administration claimed on Schedule B and on the supplement

filed on May 14, 2018,15 in violation of ET § 8-105(a)(4).

       The Small Estate Petition for Administration states the following:

       NOTE: For the purpose of computing whether an estate qualifies as a small
       estate, value is determined by the fair market value of property less debts of
       record secured by the property as of the date of death, to the extent that
       insurance benefits are not payable to the lien holder or secured party for the
       secured debt. See Code, Estates and Trusts Article, § 5-601(d).

See Office of the Register of Wills, “Petition for Administration of a Small Estate,”

available at https://perma.cc/ER9X-5HKA. Under ET § 5-601(d), Mr. Brooks incorrectly

reported the value of the Chrysler 300 on Schedule B, resulting in the Estate being

overvalued by $13,222.95. The Chrysler 300 was secured by a lien and its value should

have been listed as $311.95, rather than $13,747. Mr. Stelmack testified that “… based on

the record that I reviewed, after the sale of the [Chrysler 300], a lien was paid off, and at

that time, the value that came to the estate that Mr. Jermaine [Ellis] paid for it, was I think

a little over $300.”

       An estate’s value affects the order of priority in which claims are to be paid under

ET § 8-105(a). In this matter, the Office of Register of Wills wrote in $10,000 for statutory

family allowances on Schedule B – priority five under ET § 8-105(a) – because the Estate’s

value, which Mr. Brooks inaccurately reported, showed enough funds to cover that

allowance. With respect to allowable funeral expenses, the Register of Wills crossed out


       15
         On the Supplemental Schedule B, Mr. Brooks listed “expenses of administration”
as $5,537.60, which was the total of the May 2018 invoice for his attorney’s fees eventually
provided to the beneficiaries.


                                              26
$15,096.38 on Schedule B and wrote in $15,000 – the maximum allowed under

ET § 8-106, unless the Estate was solvent and a special court order had been obtained –

because the Estate’s value as inaccurately reported had enough to cover that allowance. In

reality, the Estate only had enough funds to cover the Register of Wills fees, expenses of

administration, and a portion of the funeral expenses, or priorities one, two, and three under

ET § 8-105(a).

       Moreover, Mr. Brooks conceded that he improperly included his attorney’s fees in

the “Expenses of Administration” category not once, but twice. In short, our review of the

record reveals competent evidence to support the hearing judge’s finding that Mr. Brooks

made multiple errors on the Schedule B submissions. Thus, we also overrule this exception.

   B. Conclusions of Law

       The hearing judge concluded that Mr. Brooks violated Rules 1.1, 1.3, 1.4(a),16 1.15,

and 8.4(a). The hearing judge also concluded that Mr. Brooks violated Maryland Rule 19-

407. The hearing judge concluded that Mr. Brooks did not violate Rule 1.5.17 As explained

above, we interpret the hearing judge’s findings regarding mitigation necessarily also to




       16
          Bar Counsel charged Mr. Brooks with a violation of Rule 1.4(b), which provides
that “[a]n attorney shall explain a matter to the extent reasonably necessary to permit the
client to make informed decisions regarding the representation.” The hearing judge did not
find a violation of Rule 1.4(b) in her conclusions of law, and Bar Counsel has not excepted
on that point. Given the overlap between Rules 1.4(a)(2) and (3) – upon which the hearing
judge, in part, based her conclusion that Mr. Brooks violated Rule 1.4 – and Rule 1.4(b),
we see no need to consider further whether Mr. Brooks violated Rule 1.4(b).
       17
            Bar Counsel has not excepted to this conclusion, and we decline to consider it
further.

                                             27
mean that the hearing judge found no violation of Rule 8.4(c).18 The hearing judge did not

make a finding as to whether Mr. Brooks violated Rule 8.4(d).

                                  Rule 1.1 – Competence

       An attorney provides competent representation by “applying the appropriate

knowledge, skill, thoroughness, and preparation to the client’s issues.” Attorney Grievance

Comm’n v. Rheinstein, 466 Md. 648, 709 (2020); see also Attorney Grievance Comm’n v.

Woolery, 456 Md. 483, 495 (2017) (“An attorney may have adequate knowledge or skill to

represent a client, but a failure to apply that knowledge or skill as necessary violates [Rule

1.1].”). While “a single mistake does not necessarily result in a violation of Rule 1.1, and

may constitute negligence but not misconduct under the rule,” multiple acts of negligence,

errors, and omissions in a single case can rise to the level of “cumulative acts of

misconduct” to be a violation of Rule 1.1. Attorney Grievance Comm’n v. Thompson, 376

Md. 500, 512-13 (2003). “Sound record-keeping is an essential part of competent

representation, and an attorney’s failure to keep or produce records can itself lead to a

violation of [Rule 1.1].” Attorney Grievance Comm’n v. London, 427 Md. 328, 345 (2012).

Moreover, “[a]n attorney ‘demonstrates incompetence, and therefore violates [Rule 1.1,]

when he [or she] fails to properly maintain his [or her] client trust account.’” Attorney

Grievance Comm’n v. Frank, 470 Md. 699, 735 (2020) (quoting Attorney Grievance

Comm’n v. Smith, 457 Md. 159, 214 (2018)). Further, an attorney’s “failure to maintain



       18
          Bar Counsel has not excepted to the hearing judge’s failure to find a violation of
Rule 8.4(c). Based upon the hearing judge’s findings of fact and our independent review
of the record, we conclude that Mr. Brooks did not violate Rule 8.4(c).

                                             28
[client] funds in a proper trust account demonstrates incompetence.” Attorney Grievance

Comm’n v. Smith-Scott, 469 Md. 281, 337 (2020) (citation omitted).

       The hearing judge concluded that Mr. Brooks violated Rule 1.1 as a result of the

numerous errors he made in administering the Estate, “including but not limited to errors

contained in documents filed with the [Orphans’] Court, errors in applying the statutory

order of priority of claims against the Estate, errors in depositing client funds, errors in

withdrawing funds, and overall failure to keep client records, as required by Maryland Rule

19-407; all despite his years of experience in estate administration.” We agree.

       As discussed above, Mr. Brooks made multiple errors when submitting the initial

 and supplemental Schedule B in the Orphans’ Court. In addition, because Mr. Brooks did

 not use the remaining assets to pay the funeral expense as required by ET § 8-106(b), his

 subsequent payment of attorney’s fees to himself from Estate funds in August and October

 2018 violated the statutory order of priority of claims against the Estate under

 ET § 8-105(a). Further, Mr. Brooks improperly deposited the $2,500 retainer into his

 operating account instead of his attorney trust account, and he failed to maintain client

 matter records and client ledgers as required by Maryland Rule 19-407(a)(3). For all of

 these reasons, we conclude that Mr. Brooks violated Rule 1.1.

                                    Rule 1.3 – Diligence

       An attorney violates Rule 1.3 by failing to “act with reasonable diligence and

promptness in representing a client.” This Rule “can be violated by failing to advance the

client’s cause or endeavor; failing to investigate a client’s matter; and repeatedly failing to

return phone calls, respond to letters, or provide an accounting for earned fees.” Hoerauf,


                                              29
469 Md. at 210 (quoting Attorney Grievance Comm’n v. Edwards 462 Md. 642, 699

(2019)) (emphasis added).

       The hearing judge concluded that Mr. Brooks violated Rule 1.3 when he failed to

provide the beneficiaries with an accounting of earned fees for approximately six months,

despite assuring the beneficiaries on several occasions during that period that he would do

so. We agree that this conduct violated Rule 1.3.

                                 Rule 1.4 – Communication

       Rule 1.4(a) provides, in pertinent part, that an attorney shall:

       (1) promptly inform the client of any decision or circumstance with respect
       to which the client’s informed consent, as defined in Rule 1.0(f), is required
       by these Rules;

       (2) keep the client reasonably informed about the status of the matter; [and]

       (3) promptly comply with reasonable requests for information[.]

       This Rule requires that attorneys “communicate with their clients and keep their

clients reasonably informed of the status of their case.” Edwards, 462 Md. at 699. An

attorney’s repeated failure to provide an accounting of their time and fees may violate Rule

1.4(a). See Attorney Grievance Comm’n v. Green, 441 Md. 80, 99 (2014) (holding that

attorney violated Rules 1.4(a)(2)-(3) and (b) based on the “failure to provide … invoices,

request timely the agreed upon replenishing retainer, or inform [the client] of the amount

of time he was expending on her representation[, which] did not provide [the client] with

the information required to make informed decisions regarding continuance of the

representation”); see also Attorney Grievance Comm’n v. Rand, 445 Md. 581, 628-29




                                             30
(2015) (concluding a Rule 1.4(a) violation occurred where the attorney failed to provide

invoices despite repeated requests).

         The hearing judge concluded that Mr. Brooks violated Rule 1.4(a)(1) “when he

failed to advise the beneficiaries that if the Estate paid his attorney’s fees, he was required

to seek and obtain court approval.” The hearing judge also concluded that Mr. Brooks

violated Rules 1.4(a)(2) and (3) “when he failed to timely provide an accounting of his

time.”

         We agree with the hearing judge’s conclusion that Mr. Brooks violated Rules

1.4(a)(2) and (3) by failing to provide invoices to the beneficiaries for approximately six

months, despite their repeated requests for such accountings and his repeated assurances

that he would provide them. A six-month delay in response to a request for an accounting

of an attorney’s time neither “keep[s] the client reasonably informed about the status of the

matter” nor constitutes “promptly comply[ing] with reasonable requests for information”

from a client. See Green, 441 Md. at 99; Rand, 445 Md. at 629.

         We do not see a basis to conclude that Mr. Brooks violated Rule 1.4(a)(1) in

connection with his withdrawal of $860 in Estate funds to pay a portion of his attorney’s

fees. Rule 1.4(a)(1) requires that an attorney “inform the client of any decision or

circumstance with respect to which the client’s informed consent, as defined in Rule 1.0(f),

is required by these Rules.” The hearing judge did not explain how Mr. Brooks’s actions

implicated the beneficiaries’ “informed consent,” nor have we been able to discern such a

connection. Nevertheless, we conclude that Mr. Brooks violated Rule 1.4(a)(2) by failing

to notify the beneficiaries that he intended to use $860 in Estate funds to pay his attorney’s


                                              31
fees, or to notify them after the withdrawals that he had done so. In the context of this

matter – in which the beneficiaries had repeatedly asked Mr. Brooks to account for his time

and Ms. Ellis-Dugar had already filed a Bar complaint against Mr. Brooks when he made

the withdrawals – Mr. Brooks’s failure to notify the beneficiaries concerning his

withdrawal of Estate funds to pay his fees constituted a failure to keep the beneficiaries

“reasonably informed about the status of the matter.”

                             Rule 1.15 – Safekeeping Property

       Rule 1.15 provides, in relevant part:

       (a) An attorney shall hold property of clients or third persons that is in an
       attorney’s possession in connection with a representation separate from the
       attorney’s own property. Funds shall be kept in a separate account
       maintained pursuant to Title 19, Chapter 400 of the Maryland Rules, and
       records shall be created and maintained in accordance with the Rules in that
       Chapter. Other property shall be identified specifically as such and
       appropriately safeguarded, and records of its receipt and distribution shall be
       created and maintained. Complete records of the account funds and of other
       property shall be kept by the attorney and shall be preserved for a period of
       at least five years after the date the record was created.
       …

       (c) Unless the client gives informed consent, confirmed in writing, to a
       different arrangement, an attorney shall deposit legal fees and expenses that
       have been paid in advance into a client trust account and may withdraw those
       funds for the attorney’s own benefit only as fees are earned or expenses
       incurred.

Rule 1.15(a) requires that an attorney hold “trust money” received from clients in a trust

account separate from the attorney’s operating account. See Attorney Grievance Comm’n

v. Hamilton, 444 Md. 163, 188 (2015) (“Trust money is money an attorney receives from

a client in anticipation of performing future services.”). A violation of Rule 1.15(c) occurs

“when the attorney ‘does not deposit trust funds into an attorney trust account and does not


                                               32
obtain the client’s informed consent to do otherwise.’” Attorney Grievance Comm’n v.

Planta, 467 Md. 319, 352-53 (2020) (quoting Hamilton, 444 Md. at 189).

       The hearing judge concluded that Mr. Brooks violated Rule 1.15 in several

instances, including when he failed to deposit and maintain the $2,500 retainer paid by Ms.

Ellis-Dugar in his attorney trust account until earned; when he failed to deposit the $833.33

paid by Mrs. Ellis for her share of the retainer into his attorney trust account; when he

failed to obtain informed consent, confirmed in writing, to place these funds in his

operating account; when he failed to deposit the $311.95 cash payment from Jermaine Ellis

as payment for the Chrysler 300 into the Estate account, which was instead deposited into

his operating account; when he applied $168.65 that had been reserved for court costs to

his attorney’s fees without seeking or obtaining approval from the beneficiaries to do so;

and when he withdrew $860 from the Estate account to pay his attorney’s fees without

seeking or obtaining court approval, or consent from the beneficiaries.

       Mr. Brooks has noted an exception relating to the hearing judge’s determination

concerning the failure to petition the Orphans’ Court before withdrawing Estate funds to

pay his attorney’s fees. Although Mr. Brooks states that he now understands he “should

have billed the Legatees for his services separately without looking to estate funds for

payment,” he notes that Mr. Stelmack testified that the small estates subtitle of the Estates

and Trusts Article “doesn’t specifically address attorneys fees” and “does not [have] a

particular reference to petitions for counsel fees.” However, Mr. Stelmack also explained

that, if a procedure that applies to estates generally is not altered by a statute in the small

estate subtitle, then the general procedure for all types of estates applies in small estates.


                                              33
Mr. Stelmack was referring to ET § 5-607, which is part of the small estates subtitle and

states, “[e]xcept to the extent inconsistent with the letter and the spirit of this subtitle, all

other provisions of the estates of decedents law shall be applicable to a small estate.” Mr.

Stelmack opined that, based on this provision, Mr. Brooks was not permitted to use Estate

funds to pay for attorney’s fees without court approval.

       In the administration of an estate, under ET § 7-602(a), “[a]n attorney is entitled to

reasonable compensation for legal services rendered by the attorney to the estate or the

personal representative or both.” An attorney seeks payment of attorney’s fees upon “filing

of a petition” to the Orphans’ Court, which has discretion to grant or deny the petition. Id.

§ 7-602(b). As Mr. Stelmack testified, notwithstanding the prohibition against a personal

representative receiving a commission for his services in a small estate, see ET § 5-604,

and the absence of another statute in the small estates subtitle addressing attorney’s fees,

an attorney performing legal services for a small estate may seek payment under

ET § 7-602 because the small estates subtitle specifically provides that “all other provisions

of the estates of decedents law shall be applicable to a small estate.” Id. § 5-607.

       We conclude that, if Mr. Brooks wished to use Estate funds for attorney’s fees, he

was required to petition the Orphans’ Court for leave to do so. It seems clear that, had he

so petitioned, that petition would have been denied.19 Under the priority rules set forth in


       19
          Mr. Brooks testified that he did not know until September 2020, after he became
aware of Mr. Stelmack’s expert opinion and consulted with Chief Judge Garrett of the
Orphans’ Court of Baltimore City, that he needed to petition the Orphans’ Court to use
Estate funds to pay attorney’s fees in a small estate. The hearing judge necessarily credited
this testimony, as she found that Mr. Brooks “has not made any misrepresentations in


                                               34
ET § 8-105(a), because the Estate lacked sufficient assets to fully reimburse Ms. Ellis-

Dugar for the funeral expenses, which carried a higher priority than payment for attorney’s

fees, Mr. Brooks would not have been entitled to use any Estate funds to pay his attorney’s

fees.

        In sum, we conclude that Mr. Brooks violated Rule 1.15(a) and (c).

                                   Rule 8.4 – Misconduct

        Rule 8.4(a) states that it is “professional misconduct for an attorney to … violate or

attempt to violate the [MARPC], knowingly assist or induce another to do so, or do so

through the acts of another[.]” Having concluded that Mr. Brooks violated other rules of

professional conduct, we conclude that Mr. Brooks violated Rule 8.4(a).

        Bar Counsel excepts to the hearing judge’s failure to find a violation of Rule 8.4(d).

Rule 8.4(d) provides that it is “professional misconduct for an attorney to … engage in

conduct that is prejudicial to the administration of justice.” “An act prejudicial to the

administration of justice is one that ‘tends to bring the legal profession into disrepute.’”

Attorney Grievance Comm’n v. Shephard, 444 Md. 299, 335-36 (2015) (quoting Attorney

Grievance Comm’n v. Goodman, 426 Md. 115, 128 (2012)).

        Bar Counsel argues that the following findings of fact support a conclusion that Mr.

Brooks violated Rule 8.4(d): (1) Mr. Brooks repeatedly failed to abide by the statutory

provisions governing the administration of estates; (2) he used Estate funds to pay his




connection with the acts, omissions or transactions alleged in the Petition, has not
committed any act of fraud in connection with the acts, omissions or transactions alleged
in the Petition, and has not engaged in conduct involving fraud or misrepresentation.”

                                              35
attorney’s fees without seeking or obtaining court approval; (3) he failed to advise the

beneficiaries that if the Estate paid his fees, he was required to seek and obtain court

approval; (4) he failed to timely provide the beneficiaries with an accounting of his time

and fees; (5) he failed to deposit and maintain unearned attorney’s fees in his attorney trust

account; (6) he failed to deposit a cash payment to the Estate in the Estate account; and

(7) he failed to maintain client matter records and client ledgers for his attorney trust

account.

       We agree with Bar Counsel. Given Mr. Brooks’s violations of Rule 1.1, 1.3, 1.4,

and 1.15 cumulatively, we conclude that he has brought disrepute to the legal profession

and, therefore, has violated Rule 8.4(d). See Attorney Grievance Comm’n v. Mitchell, 445

Md. 241, 262 (2015) (where attorney failed to provide competent and diligent

representation to his client, failed to expedite the litigation for which he was retained, and

failed to keep the client informed regarding the status of the representation, the attorney’s

conduct violated Rule 8.4(d)); Attorney Grievance Comm’n v. Thomas, 440 Md. 523, 556

(2014) (attorney’s violations of Rules 1.1, 1.3, and 1.4, based on attorney’s failure to appear

at a hearing and cessation of communications with the client, also violated Rule 8.4(d));

Shepard, 444 Md. at 336 (attorney’s failure to deposit unearned attorney’s fees into

attorney trust account and to properly manage the trust account adversely affected the

public’s perception of the legal profession, violating Rule 8.4(d)).




                                              36
            Maryland Rule 19-407 – Attorney Trust Account Record-Keeping

       Maryland Rule 19-407 provides, in pertinent part:

       (a) Creation of Records. The following records shall be created and
       maintained for the receipt and disbursement of funds of clients or of third
       persons:

       …

       (3) Client Matter Records. A record for each client matter in which the
       attorney receives funds in trust, as follows:

       (A) for each attorney trust account transaction, a record that shows (i) the
       date of the deposit or disbursement; (ii) the amount of the deposit or
       disbursement; (iii) the purpose for which the funds are intended; (iv) for a
       disbursement, the payee and the check number or other payment
       identification; and (v) the balance of funds remaining in the account in
       connection with the matter; and

       (B) an identification of the person to whom the unused portion of a fee or
       expense deposit is to be returned whenever it is to be returned to a person
       other than the client.

       The hearing judge concluded that Mr. Brooks violated Maryland Rule 19-407(a)(3)

by failing to maintain client matter records and client ledgers. Mr. Brooks stipulated to and

admitted his failure to maintain client matter records and client ledgers at the evidentiary

hearing and does not except to the hearing judge’s conclusion on this point. We agree that

Mr. Brooks violated Rule 19-407(a)(3).

   C. Aggravating and Mitigating Factors

       “Bar Counsel has the burden of proving the existence of aggravating factors by clear

and convincing evidence.” Edwards, 462 Md. at 708 (citation omitted). “The Respondent

in an attorney disciplinary proceeding must prove the presence of mitigating circumstances

by a preponderance of the evidence.” Id. (citation omitted).


                                             37
                                    Aggravating Factors

       We have enumerated the aggravating factors that, if found, are relevant to the

appropriate sanction:

       (1) prior attorney discipline; (2) a dishonest or selfish motive; (3) a pattern
       of misconduct; (4) multiple violations of the [Rules]; (5) bad faith obstruction
       of the attorney discipline proceeding by intentionally failing to comply with
       the Maryland Rules or orders of this Court or the hearing judge; (6)
       submission of false evidence, false statements, or other deceptive practices
       during the attorney discipline proceeding; (7) a refusal to acknowledge the
       misconduct’s wrongful nature; (8) the victim’s vulnerability; (9) substantial
       experience in the practice of law; (10) indifference to making restitution or
       rectifying the misconduct’s consequences; (11) illegal conduct, including
       that involving the use of controlled substances; and (12) likelihood of
       repetition of the misconduct.

Attorney Grievance Comm’n v. Sperling & Sperling, 459 Md. 194, 275 (2018) (citation

omitted).

       The hearing judge found the existence of two aggravating factors: prior discipline

and substantial experience in the practice of law. The Commission issued Mr. Brooks a

reprimand on June 20, 2014, for violating Rule 1.15 (safekeeping of property) and former

Maryland Rules 16-607 (commingling of funds) and 16-609 (improper use of and having

a negative balance in attorney trust accounts). Thus, we agree that the aggravating factor

of prior discipline is present.

       Mr. Brooks has substantial experience in the practice of law. He was admitted to the

Maryland Bar in 1992. Since 2004, he has been practicing law full time as a solo

practitioner, with estates and trusts being one of his three primary areas of practice. Mr.

Brooks does not except to the hearing judge’s finding regarding this aggravating factor.




                                             38
We agree that the aggravating factor of substantial experience in the practice of law is

present.

       Finally, although the hearing judge did not address the aggravating factor of

multiple violations of the MARPC, it is clear that this factor applies here. See Attorney

Grievance Comm’n v. Mixter, 441 Md. 416, 530 (2015).

                                     Mitigating Factors

       As noted above, we have previously listed relevant mitigating factors as including:

       absence of a prior disciplinary record; absence of a dishonest or selfish
       motive; personal or emotional problems; timely good faith efforts to make
       restitution or to rectify consequences of misconduct; full and free disclosure
       to disciplinary board or cooperative attitude toward proceedings;
       inexperience in the practice of law; character or reputation; physical or
       mental disability or impairment; delay in disciplinary proceedings; interim
       rehabilitation; imposition of other penalties or sanctions; remorse; and
       finally, remoteness of prior offenses.

Hodes, 441 Md. at 209 (citation omitted).

       As explained above, we interpret the hearing judge’s opinion as finding the presence

of five mitigating factors: (1) absence of a dishonest or selfish motive; (2) timely good faith

efforts to make restitution or to rectify consequences of misconduct; (3) full and free

disclosure to disciplinary board or cooperative attitude toward proceedings; (4) character

or reputation; and (5) remorse. Bar Counsel excepts only to the hearing judge’s findings

relating to the restitution Mr. Brooks paid to the Estate in September 2020 to remedy the

improper payment of attorney’s fees without leave of the Orphans’ Court.

       We agree with the hearing judge’s findings concerning the mitigating factors of

absence of a dishonest or selfish motive, full and free disclosure to disciplinary board or



                                              39
cooperative attitude toward proceedings, good character or reputation, and remorse.

However, we sustain Bar Counsel’s exception to the mitigating factor of timely good-faith

efforts to make restitution or to rectify the consequences of misconduct.

       Citing the American Bar Association’s 1992 Standards for Imposing Lawyer

Sanctions (“ABA Standards”), we have repeatedly stated that a timely good faith effort to

make restitution constitutes mitigation. See, e.g., Attorney Grievance Comm’n v.

McDowell, 439 Md. 26, 45-46 (2014). Bar Counsel argues the restitution here is not

mitigating because it was not timely; that is, Mr. Brooks did not refund the attorney’s fees

for almost two years after making the improper withdrawals and almost seven months after

Bar Counsel included allegations concerning the withdrawal of the Estate funds in the

Petition for Disciplinary or Remedial Action. We agree with Bar Counsel.

       As agreed by the parties and admitted at the evidentiary hearing, the undisputed

facts show that Mr. Brooks improperly paid himself attorney fees of $800 on August 2,

2018 and $60 on October 1, 2018 without leave of the court and did not make restitution

(including interest) until September 18, 2020, almost two years later. Mr. Brooks testified

that he only learned of his errors and that the attorney’s fees needed to be returned during

a September 15, 2020 teleconference he had with Chief Judge Garrett of the Orphan’s

Court for Baltimore City, after Mr. Brooks had received Mr. Stelmack’s expert opinion.

Chief Judge Garrett explained to Mr. Brooks during that conversation that Mr. Brooks had

erred by withdrawing the Estate funds to pay attorney’s fees without first obtaining court

approval.




                                            40
       Bar Counsel analogizes the facts and circumstances of this case to Attorney

Grievance Commission v. Miller, 467 Md. at 225-26. In Miller, the attorney argued that

she made timely good faith efforts to provide restitution because she apologized to the

client numerous times and eventually refunded the client’s money. We concluded that the

refund did not constitute a timely good faith effort to make restitution because the refund

“came long after [the attorney’s] dispute with [the client] and after [the client] had filed her

complaint with Bar Counsel.” Id. at 225; see also Attorney Grievance Comm’n v. Frank,

470 Md. 699, 716, 730, 742-43 (2020) (more than a two-year delay between learning of

error and making restitution, and making the payment only following a 13-month

investigation, rendered the restitution neither timely nor made in good faith, and showed

an indifference to making restitution).

       We recognize that this case differs from Miller and Frank in some respects. For

example, unlike Mr. Brooks, the attorney in Miller “generally failed to atone for her

actions,” blamed her client for the problems in the attorney-client relationship, and turned

down an offer from the client’s prior counsel to forego an investigation from Bar Counsel

in exchange for returning the disputed $2,500. Miller, 467 Md. at 208. In contrast, Mr.

Brooks provided restitution with remorse and never attempted to blame the beneficiaries

or others for his misconduct. Moreover, Mr. Brooks took the initiative to speak with Chief

Judge Garrett and, in essence, obtain a second opinion regarding Mr. Stelmack’s

conclusion that he should have petitioned the Orphans’ Court before withdrawing the

Estate funds to pay his attorney’s fees. Thus, we do not believe that Mr. Brooks, like the

attorney in Frank, showed an indifference to making restitution. However, Mr. Brooks’s


                                              41
seven-month delay in making restitution after receiving the Petition for Disciplinary or

Remedial Action ultimately leads us to conclude that the restitution was not sufficiently

timely to be mitigating.

       In the Petition, which was filed on February 25, 2020, Bar Counsel alleged that Mr.

Brooks’s conduct in writing the two checks on the Estate account totaling $860 to pay for

his attorney’s fees was in violation of law. There was nothing stopping Mr. Brooks from

discussing this matter with Chief Judge Garrett or a trusted colleague well before Mr.

Brooks received Mr. Stelmack’s expert opinion. Although Mr. Brooks handled the matter

properly after receiving Mr. Stelmack’s opinion – and we will consider the hearing judge’s

finding of remedial action under Maryland Rule 19-727(d)(2) when determining the proper

sanction – we hold that Mr. Brooks’s belated restitution does not constitute a mitigating

circumstance. Accordingly, we sustain the exception of Bar Counsel on this point.

       Mr. Brooks excepts to the hearing judge’s failure to find as a mitigating factor the

unlikelihood of future misconduct, stating that he has taken affirmative action to improve

his practice and prevent future mistakes, including investment in technology for better

management of his law office and attorney trust account and review of the law of trusts

and estates administration. While such investments are encouraging, and we do not doubt

Mr. Brooks’s intention to improve his practice, we do not find that Mr. Brooks established

the unlikelihood of future misconduct by a preponderance of the evidence.




                                            42
   D. Sanction

       We now consider the appropriate sanction to impose on Mr. Brooks for his

violations of Rules 1.1, 1.3, 1.4(a)(2) and (3), 1.15(a) and (c), 8.4(a) and (d), and Maryland

Rule 19-407(a)(3). As we have previously stated:

       This Court sanctions a lawyer not to punish the lawyer, but instead to protect
       the public and the public’s confidence in the legal profession. This Court
       accomplishes these goals by: (1) deterring other lawyers from engaging in
       similar misconduct; and (2) suspending or disbarring a lawyer who is unfit
       to continue to practice law.

       In determining an appropriate sanction for a lawyer’s misconduct, this Court
       considers: (1) the [rules] that the lawyer violated; (2) the lawyer’s mental
       state; (3) the injury that the lawyer’s misconduct caused or could have
       caused; and (4) aggravating factors and/or mitigating factors.

Attorney Grievance Comm’n v. Chanthunya, 446 Md. 576, 604 (2016) (citation omitted).

       In deciding the appropriate sanction, “[w]e are guided by our interest in protecting

the public and the public’s confidence in the legal profession.” Attorney Grievance

Comm’n v. Lewis, 437 Md. 308, 329 (2014) (internal quotation marks and citation omitted).

“As a result, our purpose in deciding the appropriate sanction is not to punish the lawyer,

but to protect the public, and deter other lawyers from engaging in similar misconduct.”

Edwards, 462 Md. at 711 (internal quotation marks and citation omitted). “When

determining the appropriate discipline, we consider the facts and circumstances of each

case and order a sanction that is commensurate with the nature and gravity of the violations

and the intent with which they were committed.” Id. at 712 (internal quotation marks and

citation omitted).




                                             43
       Bar Counsel recommends as the sanction an indefinite suspension with the right to

reapply after six months. In support, Bar Counsel argues that this Court has held that where

an attorney improperly handles funds held in trust for others but there is no finding of

intentional misappropriation, an indefinite suspension is the appropriate sanction. See

Attorney Grievance Comm’n v. DiCicco, 369 Md. 662, 687 (2002); see also Attorney

Grievance Comm’n v. Tun, 428 Md. 235, 246-47 (2012) (attorney indefinitely suspended

with the right to reapply where the attorney’s mishandling of funds was due to poor record-

keeping rather than an intentional act). In DiCicco, the attorney was indefinitely suspended

with the right to seek reinstatement after 90 days when he failed to safekeep funds intended

for a third-party medical provider in his attorney trust account and was out of trust, in

violation of Rule 1.15, but had no intent to defraud and did not cause financial harm to the

client. See DiCicco, 369 Md. at 673-74, 688.

       Bar Counsel also relies upon Attorney Grievance Commission v. Kendrick, in which

the attorney, as co-personal representative of an estate, accepted $6,000 from the estate as

commissions and/or attorney’s fees without seeking or obtaining prior court approval under

ET § 7-601 or ET § 7-602 or proper compliance with the requirements of ET § 7-604. 403

Md. 489, 508 (2008). The attorney’s conduct violated Rules 1.1, 1.3, 1.5, and 1.15. Id. at

520. While concluding that the “misconduct was not due to greed or dishonesty, but rather

obstinateness and incompetence in probate matters,” this Court, taking into account the

absence of dishonest motive and lack of prior discipline, ordered an indefinite suspension,

with the right to reapply only after full restitution had been made to the estate. Id. at 522;

see also Thompson, 376 at 520-22 (indefinitely suspending the attorney with the right to


                                             44
reapply after one year for violating Rules 1.1, 1.15 and 8.4(d) when the attorney paid

himself personal representative commissions prior to receiving court approval but did not

have a fraudulent intent and cooperated with Bar Counsel’s investigation). Given Mr.

Brooks’s prior disciplinary sanction for mishandling his attorney trust account and other

violations committed in this case, Bar Counsel asserts that the case for an indefinite

suspension is even stronger in this case than in Kendrick.

       Mr. Brooks contends that a reprimand is the appropriate sanction. Mr. Brooks argues

that the misconduct generally supporting an indefinite suspension, such as abandoning

clients, acting out of greed, making misrepresentations, or causing harm to the client, does

not exist here. In support, Mr. Brooks contends that the incompetence alleged in Attorney

Grievance Comm’n v. Queen, 407 Md. 556 (2009), was substantially greater than in this

case. In Queen, this Court reprimanded a lawyer who violated Rules 1.1, 1.3, and 8.1(b) by

failing to oppose a dispositive motion, resulting in the dismissal of his client’s case, and by

failing to timely file an appellate brief. Id. at 560-66, 570-72. In determining that a

reprimand was the appropriate sanction, this Court concluded that we could “protect the

public and deter other lawyers from violating the Rules of Professional Conduct without

disrupting Respondent’s practice of law.” Id. at 570-72 (citing Attorney Grievance Comm’n

v. Mahone, 398 Md. 257, 269-70 (2007); Attorney Grievance Comm’n v. Taylor, 405 Md.

697, 721 (2008); Attorney Grievance Comm’n v. Sapero, 400 Md. 461, 490-91 (2007));

see also Attorney Grievance Comm’n v. Lee, 390 Md. 517, 527 (2006) (explaining that a

reprimand would serve the purpose of protecting the public and “serves as notice to the

respondent and other attorneys that this Court considers [the attorney’s Rules violations]


                                              45
serious matters”); Attorney Grievance Comm’n v. Tolar, 357 Md. 569, 585 (2000) (noting

that a reprimand serves the purpose of protecting the public similar to that of a short

suspension).

       Mr. Brooks also directs our attention to other cases in which this Court issued a

reprimand where the attorney committed errors involving incompetence and mishandling

of an attorney trust account or prior discipline. See, e.g., Attorney Grievance Comm’n v.

Weiers, 440 Md. 292, 309, 311-12 (2014) (attorney violated then Rule 16-607, now Rule

19-408 (commingling of funds), Rule 1.15(a), and Rule 8.1(b) (failure to cooperate with

Bar Counsel), but received a reprimand because of mitigating circumstances that there was

no injury to his client, the attorney had no prior attorney discipline, the attorney did not

have a dishonest or selfish motive, and the attorney ultimately responded to Bar Counsel

and participated in the disciplinary proceeding); Attorney Grievance Comm’n v. Shoup,

410 Md. 462, 506 (2009) (attorney violated former Rule 16-609 due to unintentional

clerical errors); see also Tolar, 357 Md. at 581-82, 585 (attorney’s violation of Rules 1.3,

1.4, and 8.1(b), even with two private reprimands as prior discipline, warranted “a

reprimand rather than a suspension… It will serve the purpose of protecting the public just

as well as a short suspension[.]”).

       We agree with Mr. Brooks that a reprimand is the appropriate sanction under the

facts and circumstances of this case. While ordinarily a suspension in some form would be

the sanction in a case like this, we believe that the mitigating factors in this case warrant

the lesser sanction of a reprimand. While Mr. Brooks’s handling of the Estate involved a

number of errors, he did not act with a dishonest or selfish motive. In addition, he expressed


                                             46
significant remorse for his errors. Throughout Bar Counsel’s investigation, Mr. Brooks was

fully cooperative and did not impede the investigation in any way.

       Moreover, Mr. Brooks’s contributions to the community through his pro bono legal

service and his other volunteer efforts have been exceptional. The hearing judge found that

Mr. Brooks possesses an “exceptionally good reputation in the legal community and in the

community at large.” Chief Judge Garrett, retired Chief Judge Wanda Keyes Heard of the

Circuit Court for Baltimore City, UMBC President Dr. Freeman Hrabowski, and fellow

attorneys and other community leaders all attested to Mr. Brooks’s excellent character and

outstanding service, work, and efforts in support of the Baltimore City and Baltimore

County communities.

       Although Mr. Brooks’s restitution to the Estate was not sufficiently timely to qualify

as an independent mitigating factor, this remedial measure also sheds light on his character.

If Mr. Brooks were a dishonest or selfish person, we doubt that he would have consulted

Chief Judge Garrett for a second opinion after receiving Mr. Stelmack’s expert opinion.

Immediately upon receiving Chief Judge Garrett’s opinion, Mr. Brooks refunded the $860

to the Estate with interest. Indeed, as noted above, Mr. Brooks apparently overpaid the

Estate in the refund by double-counting his second $60 withdrawal of Estate funds and

paying interest on that $60 twice. This seems to be another example of carelessness on Mr.

Brooks’s part. In this instance, Mr. Brooks’s carelessness resulted in a small financial loss

to himself. This reinforces our impression that Mr. Brooks approaches his professional

obligations in good faith but needs to do so with greater care and attention to detail.




                                             47
      For the reasons discussed above, we determine this case falls within the ambit of

cases such as Taylor, Sapero, Tolar, Weiers, Mahone, and Queen. We conclude that a

reprimand will protect the public and deter other attorneys without preventing Mr. Brooks

from continuing to serve the public and his community as an attorney.

                                           IV

                                      Conclusion

      For the reasons discussed above, we conclude that a reprimand is the appropriate

sanction for Gary Morgan Brooks for his violations of MARPC 1.1, 1.3, 1.4(a)(2) and (3),

1.15(a) and (c), 8.4(a) and (d), and Maryland Rule 19-407(a)(3).

                                                IT IS SO ORDERED. RESPONDENT
                                                SHALL PAY ALL COSTS AS TAXED
                                                BY THE CLERK OF THIS COURT,
                                                INCLUDING COSTS OF ALL
                                                TRANSCRIPTS, PURSUANT TO
                                                MARYLAND RULE 19-709, FOR
                                                WHICH SUM JUDGMENT IS
                                                ENTERED IN FAVOR OF THE
                                                ATTORNEY           GRIEVANCE
                                                COMMISSION AGAINST GARY
                                                MORGAN BROOKS.




                                           48